Citation Nr: 1000294	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  00-01 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
lumbosacral strain with degenerative joint disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel

INTRODUCTION

The Veteran served on military duty that included service in 
the National Guard from March 1988 to October 1999; active 
duty from April 1988 to August 1988 and October 1990 to 
February 1991 is demonstrated.

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Louisville, Kentucky, (hereinafter RO).  The case 
has been remanded by the Board on multiple occasions, most 
recently in October 2007, wherein the Board granted service 
connection for degenerative disc disease of the lumbar spine 
and remanded the issue of service-connected back disability, 
including lumbosacral strain, for further development.  In a 
January 2008 rating decision, service-connected lumbar 
strain, to include degenerative joint disease, was continued 
as 10 percent disabling.  Subsequently in a July 2008 rating 
decision, a temporary 100 percent evaluation was assigned 
effective June 27, 2002, based on surgical or other treatment 
necessitating convalescence, and a 10 percent evaluation was 
assigned from September 1, 2002.     

After being afforded a hearing in June 2003 before a Veterans 
Law Judge who has retired, a hearing was held in March 2007 
before the Veterans Law Judge signing this document, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002).

In its July 2009 informal hearing presentation, the Veteran's 
representative appears to raise claims for service connection 
for scars post L3-4 and L4-5 surgeries.  These issues have 
not been developed for appellate review and are referred to 
the RO for appropriate consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

In October 2007, the Board remanded the matter on appeal for 
a VA examination to evaluate the severity of the service-
connected lumbar spine disability.  The Board instructed the 
RO to readjudicate the issue after all development had been 
completed.  The Board specifically instructed the RO to issue 
a supplemental statement of the case (SSOC) in the event that 
the RO's action did not result in a complete grant of all 
benefits sought.  

Pursuant to the Board's October 2007 remand instructions, the 
Veteran was afforded examinations for his service-connected 
spine disability in April 2008, November 2008, and on three 
separate occasions in March 2009.  The RO issued an SSOC in 
May 2009 in which it listed and discussed relevant treatment 
records, the April 2008 examination report, and the three 
March 2009 examination reports.  Absent from the list of 
evidence and discussion in the SSOC was the November 2008 
examination report.  In this regard, the Board notes that the 
November 2008 examination report is in a temporary folder and 
it is unclear whether the RO had access to this file when 
rendering the May 2009 SSOC.  

In fact, in its July 2009 informal hearing presentation, the 
Veteran's representative pointed out that the SSOC had not 
included discussion of the most recent November 2008 VA 
examination report, and that the Veteran's claims folders 
were in "disarray."  Additionally, the Board notes that the 
temporary folder also includes private treatment records 
dated from March 2008 to September 2008, and lay statements 
received in August 2008 from the Veteran and his apartment 
building manager attesting to the effects of his disability 
on his daily activities.  None of this evidence was discussed 
in the May 2009 SSOC.  Accordingly, the Veteran's claim must 
be remanded for the RO to consider all evidence of record 
received since the last complete SSOC was issued in March 
2006, to specifically include the November 2008 VA 
examination report, the additional private medical records 
dated from March 2008 to September 2008, and the lay 
statements received in August 2008.      


Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claim for an 
increased rating for lumbosacral strain 
with degenerative joint disease in light 
of any evidence received after the last 
complete SSOC was issued in March 2006, to 
specifically include the November 2008 VA 
examination report, the additional private 
medical records dated from March 2008 to 
September 2008, and the lay statements 
received in August 2008 all contained in 
the temporary folder.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided with another SSOC that contains 
notice of all relevant actions taken.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).

_________________________________________________
MICHELLE KANE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

